EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of the 1st day of January, 2015 (this
“Agreement”), by and between UNITED STATES LIME & MINERALS, INC., a Texas
corporation (together with its successors and permitted assigns, “Employer”),
and TIMOTHY W. BYRNE (“Employee”).

 

WITNESSETH

 

WHEREAS, Employee has been employed by Employer pursuant to an employment
agreement dated as of January 1, 2009 (the “2009 Agreement”);

 

WHEREAS, since January 1, 2014, the 2009 Agreement has governed the employment
of Employee by Employer pursuant to an automatic one-year extension to the
Employment Term (as therein defined), with neither Employee nor Employer having
given the requisite one-year written notice of non-renewal of the 2009
Agreement;

 

WHEREAS, Employer and Employee have agreed to amend and restate the 2009
Agreement as set forth herein, effective as of January 1, 2015, to provide
greater certainty to both parties regarding the terms and conditions of
Employee’s employment by Employer beyond December 31, 2014, with the 2009
Agreement continuing to govern the employment of Employee by Employer through
such date; and

 

WHEREAS, Employer desires to continue to employ Employee, and Employee desires
to continue to be so employed, on and after January 1, 2015 on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Employer and Employee hereby agree as follows:

 

1.                                      Employment.

 

(a)                                 Employer hereby employs Employee to serve,
subject to the supervision and control of Employer’s Board of Directors (the
“Board”), as Employer’s President and Chief Executive Officer (“CEO”), and to
undertake and discharge, in accordance with the terms and conditions of this
Agreement, such duties, functions, and responsibilities for Employer and its
subsidiaries as are from time to time assigned to Employee by the Board.

 

(b)                                 Employer hereby agrees to use its best
efforts to cause the Board to nominate, and the shareholders of Employer to
elect, Employee as a director of Employer (“Director”) at each successive annual
meeting of shareholders of Employer for so long as Employee serves as CEO. 
Employer hereby also agrees to use its best efforts to cause the Board

 

--------------------------------------------------------------------------------


 

to name Employee to the Executive Committee of the Board for so long as Employee
serves as a Director and CEO.

 

2.                                      Term;  Termination of Employment.

 

(a)                                 Employee’s employment under this Agreement
shall commence effective as of January 1, 2015, and shall continue until
December 31, 2019, and for successive one-year periods thereafter (the
“Employment Term”), unless either Employee or Employer gives at least one-year’s
prior written notice of intent not to renew the Employment Term, in which event
the Employment Term shall terminate on December 31 of the year following the
giving of such notice of non-renewal, or Employee’s employment is terminated
earlier by Employee or Employer as hereinafter provided.  Immediately upon
termination of Employee’s employment hereunder for any reason (other than
death), Employee hereby agrees to resign as a Director and as a director,
officer, employee, and agent of each of Employer’s subsidiaries.

 

(b)                                 Employee may terminate his employment under
this Agreement, at any time, by giving at least three (3) months’ prior written
notice of such termination to Employer.  In the event that Employee terminates
his employment under this Agreement prior to, or later than nine (9) months
after, a Change in Control (as defined below), Employee shall be entitled to two
(2) months’ additional Base Salary (as defined below) paid in a lump-sum, net of
withholding for all applicable taxes and other amounts which may properly be
withheld, at the end of the three (3) months’ notice period (“Additional Base
Salary”); such Additional Base Salary shall, subject to the provisions of
Section 4, be paid on the thirtieth (30th) day after the day of such
termination.  In the event that Employee terminates his employment under this
Agreement within nine (9) months after a Change in Control, Employee shall be
entitled to a Severance Payment (as defined below) in the amount set forth in
paragraph 2(f)(3).

 

(c)                                  Employer may terminate Employee’s
employment under this Agreement, at any time, for any reason or for no reason,
immediately by giving written notice to Employee. In the event that Employer
terminates Employee’s employment under this Agreement for Cause (as defined
below), Employee shall be entitled to no Additional Base Salary or Severance
Payment.  In the event that Employer terminates Employee’s employment under this
Agreement without Cause, Employee shall be entitled to a Severance Payment in
the amount and under the circumstances set forth in paragraphs 2(f)(2) and (3). 
For purposes of this Agreement, “Cause” shall be deemed to exist if (1) Employee
commits fraud, theft, larceny, or any other crime (other than minor
misdemeanors); (2) Employee fails or refuses to obey lawful instructions of the
Board or of any committee thereof or commits any willful misconduct or
disloyalty; (3) Employee is guilty of habitual insobriety, habitual inattention
to his duties, functions, or responsibilities, or repeated negligence in the
performance of his duties, functions, or responsibilities; or (4) Employee
otherwise commits a material breach of this Agreement.

 

(d)                                 Employee’s employment under this Agreement
shall terminate automatically upon the death or Disability (as defined below) of
Employee or upon the termination of the Employment Term after Employee or
Employer has given the written notice of non-renewal provided for in
subsection 2(a).  For purposes of this subsection 2(d), Employee shall be deemed
to be Disabled when he is disabled within the meaning of Employer’s long-term
disability policy or program as in effect for executive officers at that time. 
In the event that Employee’s employment under this Agreement terminates due to
death, Disability or, except after a Change in Control as provided in paragraph
2(f)(3), Employee’s non-renewal of the

 

2

--------------------------------------------------------------------------------


 

Employment Term pursuant to subsection 2(a), Employee shall be entitled to no
additional Base Salary or Severance Payment.  In the event that Employee’s
employment under this Agreement terminates due to Employer’s non-renewal of the
Employment Term pursuant to subsection 2(a), Employee shall be entitled to the
Severance Payment provided in paragraph 2(f)(2) or (f)(3), as applicable.

 

(e)                                  Upon any termination of Employee’s
employment under this Agreement, Employee, his personal representatives, or his
estate, as the case may be, shall be entitled to receive, in addition to any
Additional Base Salary pursuant to subsection 2(b) or Severance Payment pursuant
to subsection 2(f), reimbursement of all Employee expenses reimbursable by
Employer hereunder, and payment of all Base Salary, Benefits (as defined below),
and Bonuses (as defined below) paid or provided to or earned by Employee
hereunder, in respect of Employee’s service through the date of such
termination.

 

(f)                                   (1)                                 In the
event that Employer terminates Employee’s employment under this Agreement
without Cause pursuant to subsection 2(a) or subsection 2(c), or Employee
terminates his employment under this Agreement within nine (9) months after a
Change in Control pursuant to subsection 2(a) or (b), Employee shall be entitled
to receive a severance payment (the “Severance Payment”) in the amount and under
the circumstances set forth in this subsection 2(f).  In all events, the
Severance Payment shall be paid in a lump-sum, net of withholding for all
applicable taxes and other amounts which may be properly withheld; shall,
subject to the provisions of Section 4, be paid on the thirtieth (30th) day
following the day of such termination; shall be calculated based upon Employee’s
reported W-2 income for the last full year during which Employee was employed
under this Agreement immediately preceding Employee’s termination (“Employee’s
W-2 Income”), with no discounting for present value, no tax gross-up, and no
effort to pay for or otherwise provide comparable Benefits to Employee; and
shall be separate and apart from the payment of any EBITDA Bonus or
Discretionary Bonus (as defined below) paid or earned in respect of the last
full year during which Employee was employed under this Agreement and from any
Bonuses (as defined below) to which Employee may be entitled for the year in
which the termination occurs.  For purposes of this Agreement, a “Change in
Control” shall be deemed to occur if, but only if, (a) Inberdon Enterprises Ltd.
(“Inberdon”) and its affiliates and associates, on a collective basis, cease to
beneficially own, directly or indirectly, at least forty percent (40%) of the
then-outstanding common stock of Employer, or (b) the current shareholders of
Inberdon and their affiliates and associates, on a collective basis, cease to
beneficially own, directly or indirectly, at least fifty percent (50%) of the
then-outstanding common stock of Inberdon.

 

(2)                                 In the event that Employer terminates
Employee’s employment under this Agreement without Cause pursuant to subsection
2(a) or 2(c), such that the Employment Term terminates prior to a Change in
Control or after two (2) years after a Change in Control, then Employee shall be
entitled to a Severance Payment equal to two (2) times Employee’s W-2 Income.

 

(3)                                 In the event that Employer terminates
Employee’s employment under this Agreement without Cause pursuant to subsection
2(a) or (c), such that the Employment Term terminates within two (2) years after
a Change in Control, or Employee terminates his employment under this Agreement
pursuant to subsection 2(a) or (b), such that the Employment Term terminates
within nine (9) months after a Change in Control, then Employee shall be
entitled to a Severance Payment equal to three (3) times Employee’s W-2 Income.

 

3

--------------------------------------------------------------------------------


 

(4)                                 In the event that a Severance Payment
payable to Employee under paragraph 2(f)(2) or (f)(3), considered either alone
or in conjunction with any other payments or benefits paid or provided under
this Agreement or any other agreement or arrangement between Employee and
Employer that are contingent upon a Change in Control, would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii), but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Severance Payment shall be reduced so that Employee shall
receive the largest amount of the Payment that would result in no portion of the
Payment being subject to the Excise Tax.  In application, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code.

 

(5)                                 Employee hereby acknowledges and agrees that
any Additional Base Salary or Severance Payment paid herein shall be in full and
total satisfaction and settlement of any and all claims, suits, demands,
judgments, actions, and causes of action, of whatever nature, which at the time
of such termination Employee then has or may have against Employer or any
affiliate, subsidiary, Director, officer, employee, agent, or shareholder of
Employer or of any of its subsidiaries, arising by virtue of any thing
whatsoever, including without limitation claims based upon this Agreement,
claims based upon other agreements, claims based upon quasi-contract, claims
sounding in tort, employment discrimination claims, claims under the Employee
Retirement Income Security Act of 1974, and claims under any other federal,
state, or local statute, regulation, or common law.  Employee and Employer
hereby further agree that, except in the case of a termination of Employee’s
employment under this Agreement governed by paragraph 2(f)(2) or (f)(3) after a
Change in Control, prior to payment by Employer of any Additional Base Salary or
Severance Payment Employee and Employer shall each execute and deliver
irrevocable mutual general releases of Employer and all affiliates,
subsidiaries, Directors, officers, employees, agents, and shareholders of
Employer and all of its subsidiaries, and of Employee and his heirs and personal
representatives, releasing Employer, Employee, and such persons from all such
claims, in form and content reasonably acceptable to Employer, Employee, and
their respective counsel.

 

3.                                      Compensation.

 

(a)                                 Each year of Employee’s employment under
this Agreement, commencing with 2015 through the final year of the Employment
Term, Employer shall pay Employee a salary (the “Base Salary”) at an annual rate
of at least U.S. $410,000 per annum.  During the first (1st) quarter of each
year during Employee’s employment under this Agreement, commencing with 2015
through the final year of the Employment Term, the Compensation Committee of the
Board shall review and may, in its discretion, increase the Base Salary, in each
case effective retroactive to January 1 of that year.  The Base Salary shall be
payable on a periodic basis, in arrears, in accordance with Employer’s customary
payroll practices for its executives from time to time, net of withholding for
all applicable taxes and other amounts which may be properly withheld.

 

(b)                                 Employee shall, effective as of January 1,
2015, be granted cash performance bonus opportunities pursuant to Employer’s
Amended and Restated 2001 Long-Term Incentive Plan (the “Amended and Restated
LTIP”), based on the attainment of performance targets related to specified
levels of EBITDA (the “EBITDA Bonus”), with respect to each year of Employee’s
employment under this Agreement, commencing with 2015 through the final year of
the Employment Term.  The terms and conditions of the EBITDA Bonuses are

 

4

--------------------------------------------------------------------------------


 

set forth in the Cash Performance Bonus Award Agreement attached hereto as
Exhibit A.  Employer hereby represents and warrants that the Compensation
Committee of the Board has approved the Cash Performance Bonus Award Agreement,
including the terms and conditions of the EBITDA Bonuses set forth therein.

 

(c)                                  In addition to the EBITDA Bonuses, if any,
Employee shall also be paid such additional bonuses, from time to time, as the
Compensation Committee of the Board may in its discretion determine (a
“Discretionary Bonus”).  Discretionary Bonuses, if any, shall be paid in such
form as the Compensation Committee of the Board may in its discretion determine,
net of withholding for all applicable taxes and other amounts which may be
properly withheld.

 

(d)                                 During the course of his employment under
this Agreement, Employee shall be entitled to participate in all employee health
insurance, life insurance, sick leave, long-term disability, and other fringe
benefit programs of Employer, to the extent and on the same terms and conditions
(subject, however, to the terms and conditions of any such programs) as from
time to time are afforded other employees serving as executive officers of
Employer (the “Benefits”).  As a part of the Benefits, Employee shall also be
entitled (1) to an annual contribution of at least U.S. $50,000, to be paid by
Employer on January 1 of each year during Employee’s employment under this
Agreement, commencing with 2015 through the final year of the Employment Term,
to fund a life insurance/retirement/savings arrangement for Employee, and (2) to
have Employer pay annual/periodic club membership dues/assessments for a single
country club/social club membership in the Dallas, Texas area, during Employee’s
employment under this Agreement.

 

(e)                                  Employee shall also be entitled to at least
four (4) weeks’ paid vacation each calendar year, at times to be mutually agreed
upon between Employee and the Executive Committee of the Board.

 

(f)                                   Employer hereby agrees to use its best
efforts to cause the Compensation Committee of the Board to grant to Employee,
pursuant to the Amended and Restated LTIP, effective on the last business day of
each year during Employee’s employment under this Agreement, at least (1) 7,500
stock options, with an exercise price equal to the fair market value of a share
of Employer’s common stock on such date, in each year commencing with 2015
through the final year of the Employment Term, and (2) 10,500 shares of
restricted stock in 2015, 11,000 shares of restricted stock in 2016, 11,500
shares of restricted stock in 2017, 12,000 shares of restricted stock in 2018,
and 12,500 shares of restricted stock in each year commencing with 2019 through
the final year of the Employment Term.  The options granted pursuant to this
subsection 3(f) shall all vest on the date of grant.  One-half (½) of the shares
of restricted stock granted pursuant to this subsection 3(f) shall vest on the
June 30 following the date of grant, and the remaining one-half (½) of such
shares of restricted stock shall vest on the December 31 following the date of
grant, in each case provided that the gross profit for the Company’s Lime and
Limestone Operations, as reported by the Company in its Quarterly Reports on
Form 10-Q and, in the case of the fourth quarter of each year, its Annual Report
on Form 10-K, for the rolling four quarters ending March 31 and September 30,
respectively, of each year following the date of grant of such restricted stock
exceeds Ten Million Dollars ($10,000,000).

 

(g)                                  Employer shall reimburse Employee for
expenses reasonably paid or incurred by Employee in connection with the
performance of his duties, functions, and responsibilities under this Agreement,
provided that Employee shall document all such expenses

 

5

--------------------------------------------------------------------------------


 

in accordance with Employer’s procedures in effect from time to time.  In
addition, Employer shall provide to Employee in Texas the use of a late model
motor vehicle suitable to Employee’s executive position and shall pay the
reasonable costs of maintaining and operating such vehicle pursuant to the
customary practices of Employer.  Such vehicle shall promptly be returned to
Employer, in the same condition as provided to Employee, reasonable wear and
tear excepted, upon the termination of Employee’s employment for any reason.

 

(h)                                 In respect of Employee’s employment under
this Agreement and his service as a Director, Employer shall maintain directors’
and officers’ liability insurance having coverage limits at least as high as
presently being maintained by Employer if the same shall be reasonably available
in the judgment of the Board.

 

(i)                                     Employee acknowledges and agrees that
any and all compensation paid or payable to him under this Agreement shall
expressly be subject to any clawback, forefeiture, or similar policy that the
Company is required to adopt and enforce, from and after such time, pursuant to
applicable law, rules or regulations, or listing standards.

 

4.                                      Application of Section 409A of the Code.

 

(a)                                 This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A.  For purposes of Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon the Employee’s “separation from service” (within the meaning
of such term under Section 409A), each payment made under this Agreement shall
be treated as a separate payment, and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event shall Employee, directly or indirectly,
designate the calendar year of any payment, except as permitted under
Section 409A.  Notwithstanding the foregoing, in no event shall Employer be
obligated to reimburse Employee for any taxes, penalties, interest or other
expenses that may be incurred on account of non-compliance with Section 409A.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if, at the time of Employee’s termination of employment under
this Agreement, Employer has securities which are publicly traded on an
established securities market and Employee is a “specified employee” (as such
term is defined in Section 409A), and it is necessary to postpone the
commencement of any payments or benefits otherwise payable under this Agreement
as a result of such termination of employment to prevent any accelerated or
additional tax under Section 409A, then Employer shall postpone the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Employee), until the
first payroll date that occurs after the date that is six (6) months following
the day of Employee’s “separation from service.”  If Employee dies during the
postponement period prior to the payment of any postponed amount, the amounts
postponed on account of Section 409A shall be paid to the personal
representative of Employee’s estate within sixty (60) days after the day of
Employee’s death.

 

(c)                                  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(1) any reimbursement shall be for expenses incurred during Employee’s lifetime
(or during a shorter period of time specified in this Agreement); (2)

 

6

--------------------------------------------------------------------------------


 

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (3) the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the year in which the expense is incurred; and
(4) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.

 

5.                                      Confidential Information.  Employee
hereby agrees that he shall not, during his employment under this Agreement or
at any time thereafter, furnish, disclose, or reveal to any third party, firm,
or person (except in the course of, and only to the extent required for, the
proper performance of his duties, functions, and responsibilities hereunder),
nor use or appropriate to his own personal use or benefit or permit any third
party, firm, or other person to use or benefit from, any information of any kind
or character related in any manner to Employer or its affiliates or
subsidiaries, including without limitation information with respect to it or
their financial condition, products, businesses, operations, plans, employees,
customers, suppliers, vendors, or prospective employees, customers, suppliers,
or vendors, whether or not acquired, learned, obtained, or developed by Employee
alone or in conjunction with others (“Confidential Information”).  Upon the
termination of his employment under this Agreement for any reason, Employee
shall promptly return to Employer all papers, documents, films, blueprints,
drawings, magnetic tapes, diskettes, and other storage media (of any kind) in
his possession either containing or reflecting Confidential Information, or
otherwise relating to Employer or any of its affiliates or subsidiaries, and
shall not retain copies thereof.

 

6.                                      Covenant Not To Compete; No Raid or
Solicitation.

 

(a)                                 Employee agrees that, without the prior
written consent of Employer, he shall not, during his employment under this
Agreement, and for one (1) year following Employee’s termination of his
employment pursuant to subsection 2(b) other than within nine (9) months after a
Change in Control, for six (6) months following the expiration of the Employment
Term as a result of Employee’s notice of non-renewal given pursuant to
subsection 2(a), for six (6) months following Employer’s termination of
Employee’s employment pursuant to subsection 2(c) for Cause, for three
(3) months following Employee’s termination of his employment pursuant to
subsection 2(b) within nine (9) months after a Change in Control, and for three
(3) months following Employer’s termination of Employee’s employment pursuant to
subsection 2(c) without Cause (collectively, the “Noncompetition Period”),
engage or participate, directly or indirectly, whether as an owner, partner,
limited partner, member, director, officer, employee, agent, consultant, or
representative, in any business or other enterprise competing, directly or
indirectly, with Employer or any of its affiliates or subsidiaries, whether now
existing or hereafter created or acquired (all the foregoing being collectively
referred to herein as the “Companies”), within the Noncompetition Areas (as
defined below).  A business or other enterprise shall be deemed to be
“competing” with the Companies if, within any Noncompetition Area, it conducts
(1) any line of business which the Companies, or any of them, then conducts or
has conducted within such Noncompetition Area at any time within the one
(1) year preceding the date of termination of Employee’s employment; and (2) any
line of business which the Companies, or any of them, plans, as of the date of
termination of Employee’s employment, to enter within such Noncompetition Area
within the one-year period following the termination of Employee’s employment. 
For purposes of this Agreement, the term “Noncompetition Areas” shall mean all
those geographic areas where the Companies, or any of them, is doing business or

 

7

--------------------------------------------------------------------------------


 

competing for business at the date of termination of Employee’s employment for
any reason.  For purposes of this subsection 6(a), a business enterprise shall
be deemed to be conducting “business” within the Noncompetition Areas if it
maintains manufacturing, production, mining, quarrying, sales, or distribution
facilities within the Noncompetition Areas, or solicits or services customers
located within such Noncompetition Areas.  Notwithstanding anything to the
contrary contained in this subsection 6(a), the described restrictions on
Employee’s activities shall not be deemed to include Employee’s direct or
indirect beneficial ownership of any equity securities in a publicly traded
business or other entity, which securities do not constitute more than two
percent (2%) of the relevant class of equity security issued and outstanding or
give Employee “control” (as such term is used in the Securities Act of 1933 and
the rules and regulations promulgated thereunder) of such entity.

 

(b)                                 During the Noncompetition Period, Employee
shall also not, either alone or with or on behalf of any third party, firm, or
other person, solicit, induce, or influence any third party, firm, or other
person to:  (1) solicit, divert, take away, or induce customers (wherever
located) of any of the Companies to avail themselves of the services or products
of others which are competitive with those of any of the Companies, or sell or
furnish or seek to sell or furnish such services or products to such customers;
or (2) solicit, divert, take away, or induce any employee of any of the
Companies to leave the employ of the Companies, or hire or employ or seek to
hire or employ any person who, at any time within six (6) months preceding such
action, was an employee of any of the Companies.  For purposes of this
subsection 6(b), the term “customers” shall include any and all individuals,
business organizations and entities, and governmental agencies, no matter how
organized and regardless of whether they are organized for profit or not, with
which any of the Companies has or had agreements, contracts, or arrangements, to
which any of the Companies has sold any product or provided any service, or with
which any of the Companies has conducted business negotiations, in each such
case at any time within three (3) years prior to the termination of Employee’s
employment under this Agreement.

 

(c)                                  In the event that any court of competent
jurisdiction shall determine that any restriction on Employee contained in this
Section 6 is illegal, invalid, or unenforceable by reason of the nature, scope,
temporal period, or geographic area of such restriction, or for any other
reason, the parties agree that such restriction shall be modified and reformed
to the minimum extent necessary so that such restriction, as so modified and
reformed, shall be legal, valid, and enforceable in such jurisdiction.  In such
event, such restriction as so modified and reformed shall continue in effect in
such jurisdiction, and such restriction, as existing prior to such modification
and reformation, shall continue in full force and effect in all other
jurisdictions.  It is the intention of the parties that all restrictions on
Employee contained herein shall be enforceable for the benefit of Employer to
the maximum possible extent.

 

7.                                      Enforcement.

 

(a)                                 Employee recognizes and agrees that, in the
event of a breach of any of the provisions of Section 5 or 6 by Employee,
Employer may suffer irreparable harm and not have an adequate remedy at law. 
Accordingly, Employee hereby agrees that, in the event of a breach or threatened
breach by Employee of any of the provisions contained in such Sections, Employer
shall be entitled, in addition to all other remedies which may be available to
Employer, to equitable relief, including without limitation enforcement of such
provision by temporary restraining order, preliminary and permanent injunction,
and decree of specific performance.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth in subsection 7(a), any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, shall be settled by binding, non-appealable arbitration in the city in
which Employer’s principal executive offices are located in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.  The parties hereby agree to be bound by the
decision of the arbitrator(s).

 

8.                                      Governing Law.  This Agreement and the
employment relationship between Employer and Employee hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, without regard to the conflicts of law rules thereof, and applicable
federal law.

 

9.                                      Severability.  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable (and, with respect to
provisions contained in Section 6, cannot be modified and reformed pursuant to
subsection 6(c) such that such provision is thereafter legal, valid, and
enforceable), such provision shall be severed and stricken from this Agreement,
and in all other respects this Agreement shall remain in full force and effect.

 

10.                               Only Agreement; Amendments.  With respect to
Employee’s employment by Employer from and after January 1, 2015, this
Agreement, including the Cash Performance Bonus Award Agreement attached hereto
as Exhibit A, will constitute the only agreement between Employer and Employee
concerning the within subject matter, and will then supersede any and all prior
oral or written communications between Employer and Employee regarding the
within subject matter.  No amendment, modification, or supplement to this
Agreement shall be effective, unless it is in writing and signed by Employer and
Employee.

 

11.                               Agreement Binding; Successors and Assigns. 
This Agreement has been duly authorized on behalf of Employer by the
Compensation Committee of the Board and the Board. This Agreement is personal in
nature, and no party hereto shall assign or transfer this Agreement or any of
its or his respective rights or obligations hereunder without the prior written
consent of the other party hereto. This Agreement shall inure to the benefit of
and be binding upon Employer and Employee and their respective heirs,
successors, and permitted assigns.

 

12.                               Notices.  Any notice required or permitted to
be given hereunder shall be in writing and shall be delivered in person, by
certified or registered mail, return receipt requested, or by overnight courier,
at the address set forth opposite the intended recipient’s name below. Either
party may by notice to the other party hereto change the address of the party to
whom notice is to be given.  The date of notice shall be the date delivered, if
delivered in person, or the date received, if delivered by mail or overnight
courier.

 

13.                               Waiver.  No waiver by any party to this
Agreement of any violation, breach, or default shall be effective unless the
same shall be in writing and signed.  No waiver by any party of any violation,
breach, or default shall be construed to constitute a waiver of or consent to
the present or future violation, breach, or default of the same or of any other
provision hereof.

 

14.                               No Reliance; Review by Attorney.  Employee
hereby acknowledges and represents that he has had full opportunity to review
financial statements and other documents relating to Employer and to ask
questions of Employer concerning its condition, financial and otherwise,
business, and prospects, but has relied solely upon his independent analysis of
Employer in deciding to execute this Agreement, having received no
representations or

 

9

--------------------------------------------------------------------------------


 

warranties from Employer concerning its condition, financial or otherwise,
business, or prospects.  In addition, Employee acknowledges and represents that
he has had full opportunity to review the terms and conditions of this Agreement
with an attorney, that he is executing this Agreement with full knowledge of the
legal effect thereof after advice of counsel, and that his execution of this
Agreement and the performance of his duties, functions, and responsibilities
hereunder will not conflict with, violate, breach, or constitute a default under
any law, ordinance, or regulation or any agreement, arrangement, or
understanding to which he is bound.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer and Employee have executed this Agreement as of the
date first set forth above.

 

 

UNITED STATES LIME & MINERALS, INC.

 

 

Employer’s Address:

By:

/s/ Antoine M. Doumet

Chairman

 

Antoine M. Doumet

Board of Directors

 

Chairman of the Board of Directors

United States Lime & Minerals, Inc.

 

5429 LBJ Freeway

 

Suite 230

 

Dallas, TX 75240

EMPLOYEE

 

 

Employee’s Address:

/s/ Timothy W. Byrne

Timothy W. Byrne

Timothy W. Byrne

c/o United States Lime & Minerals, Inc.

 

5429 LBJ Freeway

 

Suite 230

 

Dallas, TX 75240

Witness:

/s/ M. Michael Owens

 

 

M. Michael Owens

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

UNITED STATES LIME & MINERALS, INC.

AMENDED AND RESTATED 2001 LONG-TERM INCENTIVE PLAN

 

CASH PERFORMANCE BONUS AWARD AGREEMENT

 

AGREEMENT, effective as of January 1, 2015 (the “Grant Date”), between United
States Lime & Minerals, Inc., a Texas corporation (the “Company”), and Timothy
W. Byrne (the “Employee”).

 

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
desires to grant successive annual cash performance bonus opportunities (the
“Cash Performance Bonus Award”) to the Employee, effective on the Grant Date,
under the Company’s Amended and Restated 2001 Long-Term Incentive Plan (the
“Amended and Restated LTIP”), in furtherance of the purposes of the Amended and
Restated LTIP and in recognition of the Employee’s services as an employee of
the Company and/or its subsidiaries; and

 

WHEREAS, the Company desires to memorialize the grant of the Cash Performance
Bonus Award to the Employee and set forth the terms and conditions of such
Award, and the Employee desires to memorialize his acceptance of such Award and
the terms and conditions thereof, as set forth in this Cash Performance Bonus
Award Agreement (this “Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

 

1.                                      Grant of Cash Performance Bonus Award. 
The Company hereby confirms the grant of a Cash Performance Bonus Award (an
“EBITDA Bonus”) under Section 6(i) of the Amended and Restated LTIP to the
Employee, effective on the Grant Date, with respect to the Company’s 2015 fiscal
year, and each fiscal year thereafter of the Employee’s employment under that
certain Employment Agreement, effective as of January 1, 2015 (the “Employment
Agreement”), between the Company and the Employee.  Each EBITDA Bonus is
intended to be a performance-based Award under Section 7(f) of the Amended and
Restated LTIP.  The EBITDA Bonus for each year (each a “Performance Year”) shall
be calculated and paid as follows:

 

(a)                                 Full Performance Year EBITDA Targets and
Bonus Opportunities.  The EBITDA Bonus for each full Performance Year of the
Employee’s employment shall be calculated based on the following EBITDA Targets
and Bonus Opportunities for such full Performance Year (prorated between
breakpoints), determined as of December 31 of the Performance Year:

 

--------------------------------------------------------------------------------


 

EBITDA
Targets

 

EBITDA Bonus
Opportunities

 

$30,000,000

 

$100,000

 

$32,000,000

 

$175,000

 

$34,000,000

 

$250,000

 

$36,000,000

 

$325,000

 

$38,000,000 and above

 

$410,000 or, if greater, the Employee’s base salary as of January 1 of the
Performance Year

 

 

If an EBITDA Target is met for the full Performance Year, the corresponding
EBITDA Bonus shall be paid to the Employee on the first to occur of the
fifteenth (15th) day after the day on which the Company publicly announces its
fiscal year-end results for the Performance Year, or the ninetieth (90th) day
after the end of such Performance Year.

 

(b)                                 EBITDA Bonus in the Event of a Termination
of Employment During the Performance Year.

 

(i)                                                 If the Employee’s employment
terminates during the Performance Year for any reason after November 14 of the
Performance Year, the EBITDA Bonus shall be calculated and paid for the full
Performance Year as provided in subsection 1(a).

 

(ii)                                              If the Employee’s employment
terminates between July 1 and November 14 of the Performance Year, other than
due to death or Disability (as defined below), a proportional EBITDA Bonus for
the Performance Year (a “Proportional EBITDA Bonus”) shall be calculated and
paid to the Employee at the same time as the full Performance Year EBITDA Bonus
would have been paid under subsection 1(a), but if and only if an EBITDA Target
is met for the full Performance Year.  The Proportional EBITDA Bonus under this
paragraph (ii) shall be calculated as follows:

 

(A)                               Determine the EBITDA Target actually met for
the full Performance Year and the corresponding EBITDA Bonus Opportunity amount
(the “Full-Year Actual Bonus Opportunity”);

 

(B)                               Determine the fiscal quarter end closest to
the termination date (irrespective of whether, in the case of September 30, such
fiscal quarter end is before or after such termination date);

 

(C)                               If the closest fiscal quarter end is June 30,
take 50%, and if it is September 30, take 75%; and

 

(D)                               Multiply such percentage times the Full-Year
Actual Bonus Opportunity to determine the Proportional EBITDA Bonus.

 

2

--------------------------------------------------------------------------------


 

(iii)                                       If the Employee’s employment
terminates between July 1 and November 14 of the Performance Year due to death
or Disability, a Proportional EBITDA Bonus shall be calculated and paid to the
Employee or his personal representative, without regard to whether an EBITDA
Target is met for the full Performance Year, on the later to occur of the
fifteenth (15th) day after the day on which the Employee’s employment
terminates, or the fifteenth (15th) day after the day on which the Company
publicly announces its fiscal quarter-end results for the applicable fiscal
quarter.  The Proportional EBITDA Bonus under this paragraph (iii) shall be
calculated as follows:

 

(A)                   Determine the fiscal quarter end closest to the
termination date (irrespective of whether, in the case of September 30, such
fiscal quarter end is before or after such termination date);

 

(B)                   If the closest fiscal quarter end is June 30, take 50%,
and if it is September 30, take 75%;

 

(C)                   Multiply such percentage times the EBITDA Targets and the
corresponding EBITDA Bonus Opportunities for the full Performance Year set forth
in subsection 1(a) to determine the Proportional EBITDA Targets and Proportional
EBITDA Bonus Opportunities, respectively;

 

(D)                   Determine the EBITDA actually achieved for the Performance
Year through the applicable fiscal quarter end (the “Actual Proportional
EBITDA”); and

 

(E)                    Then calculate the Proportional EBITDA Bonus earned with
respect to the Actual Proportional EBITDA in the same manner as in the case of a
full Performance Year, substituting the Proportional EBITDA Targets and
Proportional EBITDA Bonus Opportunities for the full Performance Year EBITDA
Targets and full Performance Year EBITDA Bonus Opportunities, respectively.

 

(iv)                                          If the Employee’s employment
terminates for any reason on or before June 30 of the Performance Year, no
Proportional EBITDA Bonus shall be paid for such Performance Year.

 

(v)                                             For purposes of this subsection
(b), the Employee shall be deemed to have terminated due to Disability if, at
the time of his termination, the Employee is disabled within the meaning of the
Employer’s long-term disability policy or program as in effect for executive
officers at that time.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Effect of Change in Control Upon EBITDA
Bonus.  A Change in Control shall have no effect on the calculation or payment
of any EBITDA Bonus under subsections (a) and (b)(i) or any Proportional EBITDA
Bonus under subsections (b)(ii) and (b)(iii).

 

(d)                                 Section 409A.  This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and administered in accordance with Section 409A.  For purposes of
Section 409A, all payments to be made upon a termination of employment under
this Agreement may only be made upon the Employee’s “separation from service”
(within the meaning of such term under Section 409A).  Notwithstanding anything
in this Agreement to the contrary, if, at the time of the Employee’s termination
of employment, the Company has securities which are publicly traded on an
established securities market and the Employee is a “specified employee” (as
such term is defined in Section 409A of the Code), and it is necessary to
postpone the commencement of any payments or benefits otherwise payable under
this Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A, then the Company shall
postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee), until the first payroll date that occurs after the
date that is six (6) months following the day of the Employee’s “separation from
service” (within the meaning of such term under Section 409A).  If the Employee
dies during the postponement period prior to the payment of any postponed
amount, the amounts postponed on account of Section 409A shall be paid to the
personal representative of the Employee’s estate within sixty (60) days after
the day of the Employee’s death.  Notwithstanding the foregoing, in no event
shall the Company be obligated to reimburse the Employee for any taxes,
penalties, interest or other expenses that may be incurred on account of
non-compliance with Section 409A.

 

2.                                      Incorporation of the Amended and
Restated LTIP by Reference.  The Cash Performance Bonus Award has been granted
to the Employee under the Amended and Restated LTIP, a copy of which has been
previously provided to the Employee.  All of the terms, conditions, and other
provisions of the Amended and Restated LTIP are hereby incorporated by reference
into this Agreement.  Capitalized terms used in this Agreement but not defined
herein shall have the same meanings as in the Amended and Restated LTIP.  If
there is any conflict between the provisions of this Agreement and the
provisions of the Amended and Restated LTIP, the provisions of the Amended and
Restated LTIP shall govern.  The Employee hereby acknowledges such prior receipt
of a copy of the Amended and Restated LTIP and agrees to be bound by all of the
terms and provisions thereof, all rules and regulations adopted from time to
time thereunder, and all decisions and determinations of the Committee made from
time to time thereunder.

 

3.                                      Taxes.  Section 8(d) of the Amended and
Restated LTIP shall govern withholding and other tax arrangements with respect
to the obligation to satisfy the requirements of federal, state, and local tax
law to withhold taxes or other amounts with respect to any EBITDA Bonus or
Proportional EBITDA Bonus.

 

4

--------------------------------------------------------------------------------


 

4.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of laws, and applicable federal
law.

 

5.                                      Miscellaneous.  This Agreement shall be
binding upon the heirs, executors, personal representatives, administrators, and
successors of the parties.  This Agreement, the Amended and Restated LTIP, and
the Employment Agreement constitute the entire agreement between the parties
with respect to the Cash Performance Bonus Award, and supersede any prior
agreements or documents with respect thereto.  This Agreement may only be
amended by a writing executed by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE:

 

UNITED STATES LIME & MINERALS, INC.

 

 

 

 

 

 

/s/ Timothy W. Byrne

 

By:

/s/ Antoine M. Doumet

Timothy W. Byrne

 

 

Antoine M. Doumet

 

 

 

Chairman of the Board of Directors

Address:

 

 

Timothy W. Byrne

 

 

c/o United States Lime & Minerals, Inc.

 

 

5429 LBJ Freeway

 

 

Suite 230

 

 

Dallas, TX 75240

 

 

 

5

--------------------------------------------------------------------------------